Title: To Thomas Jefferson from Samuel Hanson, 8 August 1801
From: Hanson, Samuel
To: Jefferson, Thomas


Dear Sir,
George-Town 8th Augt. 1801.
Agreeably to your permission, I enclose a list of the Directors of the Bank of the U.S.—. In obtaining it, I found more difficulty than I expected; which is the reason of it’s not having been forwarded by last mail. I have written to Philada. to engage the good-officers of the following Gentlemen, old Friends of 1777.
   
   I forgot to insert them in the proper place. They are Wm. & Edw. Tilghman, Benja. Chew, Bishop White, Dr. Rush, Wm. Hamilton, Mr. Hans, Edw. Burd and others—

 When I look over the list, however, and compare the Politics of my Rival Candidate with my own, I am not sanguine. yet I shall not decline any honourable means to obtain Success.
A few days after your departure your answer to the New-Haven Remonstrants made it’s appearance here. I need not say that it gives great pleasure to the Democrats; and more particularly to a Sect of them who may be denominated Sweepers. They are greatly rejoiced to find that their ideas are to be adopted in part, if not in toto. As to the Aristocratic portion of the Federalists, it is not to be expected—I had almost said, wished—that they should be pleased with any Act of a Republican Chief-Magistrate. They, too, have their Sweepers, who maintain the propriety of a universal dismission of the Federal officers—but, whether they uphold this doctrine from an opinion of its soundness, or from a secret hope that an undiscriminating Sweep would render the administration unpopular, I am too well acquainted with their duplicity, and insidious practices, not to entertain some doubt. A passage in your answer to the Newhaveners is thought, by the Tories, to be singular, and almost ludicrous. They make you complain of the Federal Officers that they will neither “die nor resign.” For my own part, were I not so well acquainted with the moderation of your temper, I should be induced to conclude that the passage in question was meant to be sarcastic. Some of the Officers doubtless have no choice, not possessing any other means of Subsistence—but of those who have, what shall be said of the Spirit and consistency, in continuing in employments under an administration whose political principles they have publickly and uniformly reprobated and abused? what can equal their effrontery, and, at the same time, their meanness, in sustaining an Interview with a President whose private as well as political Character they have calumniated for years?
I had yesterday a glimpse of the majesty of the Supreme Federal Judiciary—of that all-important Corps, which, according to the declaration of one of them, is damned by Heaven to save these United States from the Horrors of Anarchy and confusion! To rescue their misguided Countrymen from the prevalence of Republicanism! to eradicate principles congenial with that form of Government expressly guaranteed to us by the Constitution!
In opposition to the Prophetic chase, permit me, Sir, to mention a tract of a Friend of mine. He is certainly what, in France, might be termed an Immodere. He is, of course, an inveterate Sweeper. His argument, if not conclusive, is short. He maintains that for an administration, decidedly and professedly Republican, to continue in office, in a Republican Government, any Person other than a Republican, is a manifest political solecism.
The doctrine asserted, or implied, by the Newhaveners respecting the indispensability of each officer’s performance of the duties personally, is new. I mean that, while Charles Lee was Collector of Alexandria, he was not in that town half the year—& that, his Deputy being a very ignorant young Man, and the business of the Revenue suffering from the absence of his Principal, I, as Surveyor of the District, frequently remonstrated with Genl. Washington and Mr. Hamilton on the Subject, but without effect—
I have conversed with Mr. Gallatin on the probability of the Establishment of a Branch Bank here. He very obligingly promised to communicate to me, from time to time, the progress of the business.
A Friend of mine conversing a few days ago with a Federalist on the appointment of Mr. Gallatin, the former admitted that, had there been an American to be found equal to him on the subject of finance, he would have preferred him to a Foreigner. But this not being the case, the appointment was proper & commendable. The other, in order to rebut this argument, declared that you remarked last winter, while Vice-President, “that the Finances of the Country had been so well-managed, and so ably conducted by Hamilton and Wolcott, that a small portion of talents would be sufficient to continue them in their present prosperous train.” My Friend denied your having said so. The other maintained it; and, upon being pressed for his authority, said that the declaration was made by you at Genl. Forrest’s the day you dined with him. All who know Forrest will want no other proof of its being a lie than his asserting it—Knowing, as they do, if he even speaks the truth it is by accident—and that he is incapable of quoting “the truth, the whole truth, and nothing but the truth.”
You have never, I believe, Sir, received a letter so full of “Brimborion.” My excuse is, the constant access you have always allowed me—and the hope that you will be equally indulgent to me on paper as in person.
Encouraged by this hope, I venture to continue my Letter, though it has already run into thrice the length that I at first intended.
Permit me, Sir, to apprise you that my contest with Forrest, in which the Bank must be, eventually, implicated, will necessarily have the effect of exciting against me the Enmity of all his connexions and those of his Brother Directors. Among them (the connexions) are some very respectable Characters. I expected to be traduced and vilified. What I have to beg of you is to listen to their accounts of me with the proper allowance—and to take my real character from some of the best men upon whom the Sun ever shone—from Men who have been my fast Friends for more than 20 years. You will be told, perhaps, that I am a man of a turbulent temper, and addicted to quarrels. In proof of this, they will refer to a notorious disagreement with the Aristocrats of Alexandria 9 years ago. But I should have no objection to rest my character upon the representations of the Inhabitants of Alexandria, including my then Adversaries, who have long ceased to be so. I am charged by a Hypocritical Friend with “disturbing the peace of Society.” The proper expression would have been, “the peace of the Board of Directors.” He forgets the quiet of families, disturbed by Forrest’s Swindlings—He forgets the peace of my own family, destroyed for many years, by the constant dread of this man’s power at the Board, and his exercise of it to deprive me of my scanty support. In making the charges against Forrest, I declare to Heaven that I was less activated by a spirit of resentment for his long secret designs to injure me, than by a sense of duty in exposing him and his abettors and Co-Adjutors to the World. This purpose I have long been determined to effect, as soon as I could do it with impunity. I conceived that this period was now arrived—but I have lately found that I have made an egregious miscalculation as to the cashiership of the Branch-Bank. Had the appointment been in the Directors of it, I should have entertained no doubt of obtaining it. As the matter stands, [there] is very great. Confident, as I am of my own existence, that a Branch-Bank here will supersede the ne[…], at any rate, the existence, of any other Bank on the Maryland Side of the District, I fear my situation will be deplorable, should the Directors of the Bank of U.S. reject my application. It is from this gloomy view of that Subject that I am constrained to entreat you not to suffer your present Good-Opinion of me to be impaired by the malice of my Enemies, or, more properly of the Friends of U. Forrest and his Abettors & Peers. You already know why I would prefer the Cashiership to an appointment under the Government—because I conceive it would be more lucrative, upon the whole—Should I be unsuccessful in that attempt, I must again, as a dernier ressort, throw myself upon your favour.
From some passages in this letter, you may be inclined to suspect that I am myself of the Sect of Sweepers. But it is not so. As I might be eventually benefitted by that operative stroke, I dare not trust my Judgment with it, knowing that “the heart is deceitful above all things.”
I felicitate you on the daily accession of Strength to the Republican Side. The State of Parties may be expressed by the following division:

1st. The Monarchickal Federalists
2 The Aristocratic     Do.
3 The conscientious do.
4 The Democrats

Of the 1st. class there are no hopes. They are inexorable. Nothing but a King will satisfy them—of course, they are doomed to everlasting discontent
=
The 2d. must, from the nature of their principles, come over, in appearance at least, to the Republican Side. Their maxim is that pious one—”Reverence the powers that be”—and their practice is, finally to be on the Side of the Court for the time being.
=
The 3d., having been duped by the artifices & calumnies of the other two, will, like all other honest men, recant their past Errors as soon as they perceive them. The accession from this quarter will, of course, be immense
=
Of the 4th. it is sufficient to say that, from that large class there will be no defection. They are unchanged and unchangeable
=
I take no account of the Trimmers; because, being of no real Strength to any Party, they ought not to be taken into the Estimate— except it be to designate them as more contemptible, if possible, than the Monarchists themselves.
I cannot conclude this long and farraginous Epistle without begging the favour of you to employ me, during your absence, in any way in which I can be serviceable or convenient to you—. I shall be always solicitous of every opportunity of obeying your Commands, and of evincing the perfect respect and esteem with which I am,
Dear Sir, Your much obliged and grateful Servant
S. Hanson of Saml
